Citation Nr: 0300606	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for post-
traumatic stress disorder (PTSD).  

(The now reopened claim of service connection for PTSD 
will be the subject of a later decision by the Board.)  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to April 
1964.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the RO that denied service connection for PTSD.  

The RO has developed the matter on appeal as an original 
claim.  However, the records show that the RO denied the 
claim of service connection for PTSD in an August 1998 
rating decision.  

The veteran was given written notification of this 
determination in September 1998, but he did not appeal 
from this determination.  

As a result, the veteran's current application must be 
considered a petition to reopen a prior final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  
Consequently, the issue on appeal has been restated as set 
forth on the first page of this document.  

In October 2002, a video conference hearing was conducted 
by the undersigned Member of the Board who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  In August 1999, the RO denied the veteran's claim of 
service connection for PTSD; the veteran did not appeal 
from this decision.  

2.  The new information added to the record includes 
evidence that is relevant and probative to the issue at 
hand, and is so significant it must be considered in order 
to fairly decide the merits of the claims.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed his original claim of 
service connection for PTSD in February 1998.  In a rating 
decision, dated August 1998, the RO denied the claim.  The 
veteran did not appeal.  

Thereafter, the veteran applied to "reopen" his claim of 
service connection for PTSD in December 1998.  The RO 
denied service connection in August 2000.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether 
new and material evidence had been submitted sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since 
modified by the Veterans Claims Assistance Act of 2000, VA 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under 
the VCAA in regard to 38 C.F.R. § 3.156(a), the new 
regulation does not apply in this case because the 
veteran's claim to reopen a finally decided claim was not 
received on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45620, 45620 (Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in August 1999 included the veteran's 
service medical records, which reveal no complaints or 
findings of PTSD.  

The record also contained VA hospitalization reports, 
dated March 1995 through November 1995 showing treatment 
for a major depressive disorder.  

The additional evidence received since the August 1999 
decision includes: a letter from Dr. Enowitch, dated June 
2000; a letter from VA physician Dr. Daniels, dated June 
2000; a statement from the veteran's sister and mother 
regarding his FBI security clearance, dated September 
2002; and the October 2002 hearing transcript.  

Clinical records from another treatment facility, dated 
from December 1995 through December 1996, showing 
treatment for depression, PTSD and a schizoaffective 
disorder have also been submitted.  

Furthermore, in a letter, dated September 1998, Dr. 
Enowitch diagnosed the veteran as having, in part, 
undifferentiated schizophrenia related to the veteran's 
military service.  The record further included a Social 
Security Administration Notice of Award, dated December 
1998, granting disability benefits for a psychiatric 
disability and a letter, dated March 1999 from Dr. 
Januska, stating that the veteran suffered from severe and 
often incapacitating symptoms of PTSD.  

Likewise, the file included a July 1980 discharge summary 
from Natchaug Hospital, diagnosing the veteran as having a 
passive/dependent personality disorder and a May 1999 
letter from Dr. Gill, a VA psychologist who treated the 
veteran for major depressive disorder.  Finally, the 
record contained a June 1999 letter from the Reid 
Treatment Center reporting that the veteran's records had 
been destroyed and information submitted by the veteran 
regarding his alleged stressors.  

The June 2000 letter from Dr. Enowitch states that, based 
on the veteran's experiences in Hawaii and related duties, 
he suffered from PTSD.  Likewise, the June 2000 letter 
from Dr. Daniels states that he treated the veteran for 
severe depression and symptoms of PTSD.  Dr. Daniels also 
reported that the veteran met the criteria for PTSD 
according to the DSM-IIIR.  

The September 2002 statement from the veteran's sister and 
mother reports that the FBI came to their house, as well 
as the homes of their neighbors and the veteran's past 
high school teachers, and interviewed them regarding the 
veteran's security clearance.

Finally, during the October 2002 hearing, the veteran 
testified that as a result of his special security 
clearance duties while in the military, he now suffered 
from PTSD.  The veteran also stated that, in addition to 
the numerous treatment facilities that he attended 
following discharge, he also received treatment for a 
psychiatric disability while he was in the military after 
attending a psychology class at the University of Hawaii.  

The Board finds, on review of the additional material now 
of record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD.  



ORDER

As new and material evidence has been submitted to reopen 
the claim of service connection for PTSD, the appeal to 
this extent is allowed, subject to further development as 
discussed hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

